DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 4, for example see claim 1, line 3, the claim recites when a number of the data points . . . .  It is unclear as to whether “a number of data points” refers to all or some of the received data points recited in line 2.  Regarding claim 1, line 3, the claim recites a maximum node capacity.  It is unclear as to whether the maximum node capacity is in reference to the first node or some other node.  Regarding claims 1 and 8, for example see claim 1, line 11, the claim recites updating the first node to refer to the second nodes.  The manner in which the first node “refers” to the second nodes is unclear from the context of the claim as the which data or part is reference is unclear from the context of the claim.  Regarding claim 1, line 12, the claim recites distributing the data points among the second nodes.  It is unclear as to which data points are being referenced, i.e. the received data points or some number of data points.  Appropriate clarification and correction is required.  The claims requires additional language further describing the instant invention as the current language renders the claim indefinite.
Regarding claim 4, lines 2 and 3, the claim recites when the ceiling function . . . is greater than or equal to the number of data points in the first node.  However, claim 1, lines 7 and 8, recites when a ceiling function . . . is greater than a number of data points in the first node.  The manner in which both second and fourth nodes are generated in a “greater than” condition held by both claim 1 and claim 4 seem to contradict one another as claim 1 already addresses the “greater than” condition.  Appropriate clarification and correction is required.
Regarding claim 8, line 7, the claim recites generating second nodes.  It is unclear from the context of the claim the manner in which second nodes are generated based upon the previous determination step.  The previous limitation recites determining that a number of data points in a first node is greater than a maximum node capacity, but does not recite the manner in which the generating of second nodes is related to the determination step.  It is not clear as to whether when the determination determines an above maximum node capacity or not above a maximum node capacity should the second nodes be generated.  Regarding claims 8, 9, and 12, for example see claim 8, line 9, the claim recites distributing the data points among the second nodes.  The term “the data points” lacks proper antecedent basis as the claim merely mentions a number of data points.  Appropriate clarification and correction is required.
Regarding claim 14, line 6, the claim recites calculating a number of sub-groups.  The previous limitation recites determining a number of next hops is greater than a limit, but does not recite the manner in which the calculating a number of sub-groups is related to the determination step.  It is not clear as to whether when the determination determines an above limit or not above a limit should the calculating be performed.    Regarding claims 14 and 15, for example see claim 14, line 7, the claim recites distributing the next hops.  The claim term “the next hops” lacks proper antecedent basis, as the claim merely mentions a number of next hops.  Appropriate clarification and correction is required.
Regarding claims 16 and 17, for example see claim 16, lines 1 and 2, the claim recites an in-use number of sub-groups.  The intended meaning of the limitation “in-use number of sub-groups” is unclear from the context of the claim as neither the claim nor the parent claim define an “in-use number of sub-groups”.  Appropriate clarification and correction is required.
Regarding claims 18 and 19, for example see claim 18, line 1, the claim recites wherein the paths are equally distributed.  The term “the paths” lacks proper antecedent basis as the parent claim makes no mention of the term “paths”.  Appropriate clarification and correction is required.
Regarding claim 20, lines 1 and 2, the claim recites updating another FEC with the generated FECs.  The meaning of “another FEC” is unclear from the context of the claim.  The parent claim only mentions generating FECs for sub-groups, so the it is unclear as to which FEC is being referred.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.
Step 1
According to the first part of the analysis, in the instant case claims 1-5 and 7 are directed to a method; claims 8-11 and 13 are directed to a network device comprising at least a processor. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Claim 1 recites:
receiving data points; when a number of the data points is less than a maximum node capacity: updating a first node with the data points; and when a ceiling function of the number of the data points divided by the maximum node capacity is greater than a number of data points in the first node: generating second nodes, a number of the second nodes generated being the ceiling function of the number of the data points divided by the maximum node capacity; updating the first node to refer to the second nodes; distributing the data points among the second nodes.
This step recites receiving data points, updating a node with data points, generating second nodes, updating the first node to refer to the second nodes, and distributing the data points among the nodes. This is practical to perform in the human mind.  A person can review data, update data, and assigned new groupings as a mental process.
Claim 8 recites:
determining that a number of data points in a first node is greater than a maximum node capacity; generating second nodes; updating the first node to refer to the second nodes; distributing the data points among the second nodes. 
This step recites receiving data points, updating a node with data points, generating second nodes, updating the first node to refer to the second nodes, and distributing the data points among the nodes. This is practical to perform in the human mind.  A person can review data, update data, and assigned new groupings as a mental process.  Such limitations are similarly found in 2-5, 7, 9-11, and 13 as regards to a mental process.

Step 2A, Prong 2
	Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Claims 1 and 8, recite: programming a hardware table in a packet processor with the updated first node and programming the hardware table with the updated first node and the second nodes (This step appears to be directed to a step of storing or retrieving data from memory, which is understood to be insignificant extra-solution activity (see MPEP 2106.05(g)). The content of the data appears to be an attempt to limit a type or source of data, which is a field of use limitation (see MPEP 2106.05(h)).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, and conventional.  The mere integration of the mental process in a generic computer does not sufficiently amount to significantly more than the judicial exception and claims are properly rejected as non-statutory.
Claims 2-5, 7, 9-11, and 13 do not recite additional elements requiring discussion at Step 2B beyond that provided at Step 2A, Prong 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rovner et al. (US 8059658 B1), hereinafter referred to as D1.
Regarding claims 1 and 8, D1 discloses a method and system for automatic expansion and contraction of IP Host Forwarding database, which comprises:
receiving data points (Referring to Figures 10A and 10B, receiving new host routes.  See column 17, lines 1-15.); 
when a number of the data points is less than a maximum node capacity: updating a first node with the data points (Referring to Figures 10A and 10B, determine if space is available in the host route space (equivalent to when a number of data points is less than a max node capacity as the when space is available the route is added).  Routing device updates it corresponding table.  See column 17, lines 1-15.); and 
programming a hardware table in a packet processor with the updated first node (Referring to Figures 10A and 10B, new host route is added to the host route space of the LPM table (hardware).  See column 17, lines 1-15.); and 
when a ceiling function of the number of the data points divided by the maximum node capacity is greater than a number of data points in the first node (Referring to Figures 10A and 10B, if space is not available in the LPM table (equivalent to a when a ceiling function of the number of data points divided by the maximum node capacity is greater than a number of data points the first node as the unavailability of spaces matches such a condition). See column 17, lines 16-30.): 
generating second nodes, a number of the second nodes generated being the ceiling function of the number of the data points divided by the maximum node capacity (Referring to Figures 10A and 10B, if space is not available in the host table, the host route space of the LPM table is automatically expanded (generating second nodes, equivalent to a ceiling function of the number of the data points divided by the maximum node capacity as the expanded space is equivalent to the required space for the new host route) to include the unused provisioned subnet space in the LPM table 1040.  See column 17, lines 16-30.); 
updating the first node to refer to the second nodes (Referring to Figures 10A and 10B, the expanded LPM table (first node referencing the original size of the LPM table) refers to the additional expanded space (LMP table plus the additional space is considered equivalent to the claimed second node).  See column 17, lines 16-30.); 
distributing the data points among the second nodes; and programming the hardware table with the updated first node and the second nodes (Referring to Figures 10A and 10B, the new host route (data points) is stored in the additional expanded space of the LPM (second nodes) and the LPM (hardware table) is programmed with the additional expanded space (combination of first and second nodes) to accommodate the new host route.  See column 17, lines 17-30.)

Regarding claim 5, D1 discloses wherein the data points are a set of next hops for a multi-path route (Referring to Figures 10A and 10B, new host route (equivalent to a set of next hops for a multi-path route as the host route comprises next hops and multicast data).  See column 17, lines 1-15.)

Regarding claim 7, D1 discloses wherein distributing the data points comprises: duplicating the data points in the second nodes based on a respective weight associated with each data point of the data points (Referring to Figures 10A and 10B, the new host route is stored in the expanded LPM table (equivalent to duplicating data points in the second node, as the new host route is stored, and the claim limitation is interpreted as applying a respective weight of unity; thereby, storing or duplicating the traffic a single time according to an interpreted weight of unity).  See column 17, lines 1-30.)

Regarding claim 9, D1 discloses wherein the distributing the data points preserves an original next hop order (Referring to Figure 2, 10A and 10B, the new host route preserves the next hops corresponding to the new host route because the host route’s next hops do not change.  See column 2, line 64 to column 3, line 18 and column 17, lines 1-15.)

Regarding claim 10, D1 discloses wherein the number of second nodes being the ceiling function of the number of the data points in the first node divided by a node capacity (Referring to Figures 10A and 10B, if space is not available in the host table, the host route space of the LPM table is automatically expanded (generating second nodes, equivalent to a ceiling function of the number of the data points divided by the maximum node capacity as the expanded space is equivalent to the required space for the new host route) to include the unused provisioned subnet space in the LPM table 1040.  See column 17, lines 16-30.)

Regarding claim 11, D1 discloses wherein the node capacity is the maximum node capacity multiplied by a fill proportion (Referring to Figures 10A and 10B, if space is not available in the host table, the host route space of the LPM table is automatically expanded (generating second nodes, equivalent to a ceiling function of the number of the data points divided by the maximum node capacity as the expanded space is equivalent to the required space for the new host route, in addition the fill proportion is interpreted as being unity therefore equivalently taught) to include the unused provisioned subnet space in the LPM table 1040.  See column 17, lines 16-30.)

Regarding claim 13, D1 discloses wherein a received data packet is forwarded to a next hop using the hardware forwarding table (Referring to Figures 2, 10A, and 10B, packets are forwarded to next hops utilizing the LPM (hardware).  See column 10, lines 33-54.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bamford et al. (US 11303556 B2) - A control component of the routing system can build a routing table that includes routing information (e.g., prefixes, addresses, etc.) for use by a first routing component. The routing table can be ordered or ranked based on traffic information from the first routing component. Then, the control component can create the DHFIB from the routing table, wherein the DHFIB is a portion of the routing table and related to the first routing component. As such, the portion of the routing table selected for the DHFIB can be the set of prefixes in the routing table that represent the most frequently routed or most important prefixes in the routing table.
Bannister (US 10263890 B2) - selecting, from a listing of network prefixes, a plurality of network prefixes that are within a range of a subnet. The technique further includes sorting the plurality of network prefixes to generate one or more subgroups of network prefixes and selecting a first subgroup of network prefixes included in the one or more subgroups of network prefixes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462